EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Wang on 05/27/2021.

The application has been amended as follows: 

In Claim 1, line 11, the phrase “generate the first sensing signal” has been removed and the phrase --- generate a first sensing signal --- has been inserted. 
In Claim 1, line 22, the phrase “magnetic variations,” has been removed. 
In Claim 1, line 28, the phrase “sensed by” has been removed and the phrase --- sensed at --- has been inserted. 
In Claim 1, line 30, the phrase “devices whose punching zone senses the wrong hand” has been removed and the phrase --- devices of the punching zone where the wrong hand is sensed --- has been inserted. 

In Claim 4, line 1, the phrase “wherein the at” has been removed and the phrase --- wherein at --- has been inserted. 
Claim 4, line 4, the phrase “touch at least one” has been removed and the phrase --- touch the at least one --- has been inserted. 
In Claim 4, lines 6-7, the phrase “first wearable device or the second to-be-sensed part of the second wearable device” has been removed and the phrase --- first wearable device worn on the left hand of the user or the second to-be-sensed part of the second wearable device worn on the right hand of the user--- has been inserted. 

In Claim 7, lines 8-9, the phrase “generates a first sensing signal or a second sensing signal” has been removed and the phrase --- each generates a signal --- has been inserted. 
In Claim 7, line 12, the phrase “first sensing signal and the sensing second signal” has been removed and the phrase --- generated signal --- has been inserted. 

Replace Claim 8 with the followings 
8. 	A detection method for a boxing fitness device, comprising: 
outputting, by a plurality of prompting devices, a prompt message to a plurality of punching zones, according to a control signal, so as to prompt a user to approximate or touch one of the plurality of punching zones, wherein the user wears a first wearable device and a second wearable device on a left hand and a right hand thereof, respectively;
sensing, by a plurality of sensing devices electrically connected to the plurality of punching zones, a first to-be-sensed part of the first wearable device or a second to- be-sensed part of the second wearable device, to generate a first sensing signal or a 
providing, by a processing terminal, a setting signal to a computation unit electrically connected to the plurality of sensing devices; 
generating, by the computation unit, the control signal according to the setting signal, the first sensing signal and the second sensing signal; and
controlling, by the computation unit and when a wrong hand is sensed at one of the plurality of punching zones, the prompting device of the punching zone where the wrong hand is sensed to display an error message; 
wherein the first to-be-sensed part and the second to-be-sensed part are distinguishable to the plurality of the sensing devices in terms of one or more physical 4App. No.: 16/007572properties selected from a group consisting of magnetic polarities, electrical properties and light wavelengths.

In Claim 10, line 8-9, the phrase “generate a first sensing signal or a second sensing signal” has been removed and the phrase --- each generates a signal --- has been inserted. 
In Claim 10, line 12, the phrase “first sensing signal and the second sensing signal” has been removed and the phrase --- generated signal --- has been inserted. 

Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: In Fig. 6, in box S105, the term “without” needs to be changed to “not”.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

NOTE:
	In the claims, “prompting device” has been considered under the BRI and according to ¶ [0028] of the original specification and equivalents thereof, “sensing device” has been considered under the BRI and according to ¶ [0029], ¶ [0031]- ¶ [0034] of the original specification and equivalents thereof, “computation device” has been considered under the BRI and according to ¶ [0036] of the original specification and equivalents thereof, and “processing terminal” has been considered under the BRI and according to ¶ [0037] of the original specification and equivalents thereof.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1-4, 6-8 and 10, the prior art of record fails to disclose, teach or render obvious a boxing fitness device/a detection method for a boxing fitness device with all the structural components and functional limitations as detailed in claims 1 and 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHILA JALALZADEH ABYANEH whose telephone number is (571)270-7403.  The examiner can normally be reached on Mon - Fri 9:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272- 4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/SJA/Examiner, Art Unit 3784                                                                                                                                                                                                        

/SUNDHARA M GANESAN/Primary Examiner, Art Unit 3784